         Case 1:19-cv-03794-JEB Document 14 Filed 04/23/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 BEINS, AXELROD, PC,

        Plaintiff,
               v.                                  Civil Action No. 19-3794 (JEB)


 ANALYTICS, LLC, et al.,

        Defendants.


                                         ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

       1. Defendant Citigroup Inc.’s Motion to Dismiss is GRANTED; and

       2. Count I against Defendant Citigroup Inc. is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.

                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge
Date: April 23, 2020




                                             1
